                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,

                     Plaintiff,                             4:18CV3127

      vs.
                                                             ORDER
CITY OF LINCOLN, a political
subdivision; CHRIS BEUTLER, TOM
CASADY, DOUG MCDANIEL, TIM
LINKE, LEO BENES, ERIC JONES,
DARREN MERRYMAN, and SHAWN
MAHLER,

                     Defendants.



      The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and a motion to dismiss has now been filed.
Unless all parties consent to final disposition by a magistrate judge, the
undersigned cannot enter a ruling on the pending motion. If the parties do not so
consent, the case will be reassigned to a district judge.

      Accordingly,

      IT IS ORDERED that to avoid any delays in this case,

      1)     If the parties consent to final disposition of the case by the
             undersigned magistrate judge, on or before January 4, 2019, they
             shall complete the “CONSENT TO RANDOM ASSIGNMENT TO
             MAGISTRATE JUDGE” located on the court’s website at
             http://www.ned.uscourts.gov/forms/. After all parties have signed this
             form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
             electronically file this form or submit it to chambers.
2)   In the absence of timely submitting the attached form in accordance
     with paragraph (1) of this order, the case will be reassigned to a
     district judge.

December 19, 2018.                 BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge




                               2
